DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has not amended the claims.
The remarks filed 11/8/2022 are not persuasive to overcome the below reejctions for the reasons more fully below set forth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14-15 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation further in view of E et al (US 2009/0247435) alternatively further in view of JPH05132689A (referred to as JP) 
Regarding Claims 10, 14-15 and 28- 30:
Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation discloses a silicone grease composition. Hirooka discloses the composition comprising a base oil containing a silicone oil in an amount of 50 mass% or more (overlapping the ranges of the instant claims such as claim 10) a metal oxide friction modifier and a thickener (Abstract) the metal oxide in amounts such as 1 to 3 mass% [0029]
The silicone oil includes methyl phenyl silicone oil

    PNG
    media_image1.png
    96
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    103
    576
    media_image2.png
    Greyscale
[0016-0017]
The kinematic viscosity is 20-10,000mm2/s or 50-2000 mm2/s at 25°C [0017] (corresponding to the molar % of phenyl and the kinematic viscosity taught in the instant specification at [0028-0029] further the examiner’s position this formula meets and/or overlaps the claimed formula of claims 10 and 29-30)(overlapping and encompassing the instantly claimed formula of claims 29-30 when R1 and R2 are phenyl or R1 is methyl and R2 is phenyl corresponding to instant claims R2 and R3)( – see also instant specification [0022-0023] disclosing the same/similar formulae)

    PNG
    media_image3.png
    395
    600
    media_image3.png
    Greyscale

(within the range of claim 10 of 50-95% and wherein the formula overlaps and encompasses the formula of claim 10 and include an aromatic hydrocarbon group per molecule of claim 14)
The composition comprises a thickener such as a lithium soap or lithium complex soap [0021](meeting the limitations for an organic thickener of claim 10 and for lithium soap of claim 10 and rendering obvious to try lithium stearate a well-known lithium soap thickener by one of ordinary skill in the art at the time of filing the invention claim 28) The thickener is in amount to achieve the desired consistency such as 2 to 35 mass% [0024](overlapping the claimed range of claim 10 for 2.5 to 20 mass%) While Hirooka teaches a lithium soap thickener it does not expressly recite lithium stearate  The examiner notes that one of ordinary skill in the art at the time of filing would readily try lithium stearate as it is among the best known lithium soap thickeners
The composition may further comprises conventionally used additives for grease such as antioxidant, rust inhibitor, metal deactivator, detergent, dispersant, extreme pressure agent. antifoam, demulsified, oiliness improver, solid lubricant and the like. Auxiliary additives may be used alone or in combination in amounts such as 0.01 to 10 mass% [0030] 

    PNG
    media_image4.png
    297
    553
    media_image4.png
    Greyscale

The composition is used to lubricate the parts of a clutch, the torque limiter
mechanism and the like [0001 ] The grease is usable for overrunning clutch of automobile starters [0034] and prevents slippage of the inner and outer clutch [0005] The grease is used in portions of clutch and torque limiter mechanism for one way overrunning clutch such as for an engine starter a variety of traction driving mechanisms and surfaces of portions to be lubricated which may be made of steel [0034] The clutch of the engine starter is composed of clutch outer, inner roller disposed in a wedge like space formed between the clutch outer and the clutch inner (i.e. cam) [0003](meeting claims 10 and 15)
The silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [0001] such as in an over running clutch [0006]
No zinc dialkyldithiophosphate is required.
	Hirooka does not expressly disclose the additives such as the extreme pressure or conventional additives to be zinc dialkyl or dimethyldithiocarbamate.
While Hirooka teaches a lithium soap thickener it does not expressly recite lithium stearate  The examiner notes that one of ordinary skill in the art at the time of filing would readily try lithium stearate as it is among the best known lithium soap thickeners; however assuming arguendo it is not obvious to so try:
JPH05132689A discloses a silicone grease composition comprising an organo poly siloxane, a thickening agent and zinc diethyldithiocarbamate exhibiting excellent extreme pressure lubricating characteristics in steel and high speed lubricating characteristics (Abstract)  
The zinc diethyldithiocarbamate is in a range 30 pbw or 5 to 15 pbw [0010]
The thickener includes lithium stearate such as in 16 pbw [0011] 
The siloxane includes:

    PNG
    media_image5.png
    104
    319
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    134
    391
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    225
    416
    media_image7.png
    Greyscale

R is a unsubstituted monovalent hydrocarbon 1-14 carbons n is 1-2000 (overlapping the claimed values) [0004] R may be methyl, aryl, phenyl, etc. such as methyl phenyl polysiloxane [0006] (encompassing instant claims 10 and 29-30)
The composition provide excellent viscosity temperature characteristics and lubricity and is useful for high speed rotating parts and extreme pressure rotating parts of equipment [0001-0002]
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the zinc di ethyl dithiocarbamate of JP in amounts of taught therein and lithium stearate thickener as taught by JP in the composition and method of Hirooka in order to thicken the grease and provide improved excellent viscosity temperature characteristics and lubricity and is useful for high speed rotating parts and extreme pressure rotating parts of equipment to the composition and method of Hirooka.   Further since Hirooka expressly contemplates a lithium soap thickener using lithium stearate as taught by JP in Hirooka composition and method amounts to nothing more than use of a known compound (lithium stearate) in a known environment (silicon base oil containing grease) to achieve an entirely expected result (thickening).  Further still, since Hirooka expressly contemplates additional extreme pressure additives, adding the zinc diethyldithiocarbamate of JP to Hirooka amounts to nothing more than use of a known additive (zinc diethyl dithiocarbamate) in a known environment (grease) to achieve an entirely expected result (imparting improved extreme pressure properties).
While the reference JP differs by one CH group (diethyl vs dimethyl) it is used for the same purpose in the same environment and would be expected to possess the same or obviously similar properties to dimethyl.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.)
In the alternative
E et al discloses a grease composition with low wear (Abstract) comprising any base oil [0024]  comprising a lithium soap thickener 

    PNG
    media_image8.png
    175
    512
    media_image8.png
    Greyscale

Such as lithium stearate [0046]

and zinc dialkyldithiocarbamate 

    PNG
    media_image9.png
    293
    541
    media_image9.png
    Greyscale
(including dimethyl)

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the zinc di methyl dithiocarbamate of  E et al and lithium stearate thickener as taught by E et al in the composition and method of Hirooka in order to thicken the grease and provide improved wear characteristics to the composition and method of Hirooka.   Further since Hirooka expressly contemplates a lithium soap thickener using lithium stearate as taught by E et al in Hirooka composition and method amounts to nothing more than use of a known compound (lithium stearate) in a known environment (grease) to achieve an entirely expected result (thickening).  Further still, since Hirooka expressly contemplates additional anti wear/extreme pressure additives, adding the zinc dimethyldithiocarbamate of E et al to Hirooka amounts to nothing more than use of a known additive (zinc diethyl dithiocarbamate) in a known environment (grease) to achieve an entirely expected result (imparting improved extreme pressure properties).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 11/8/2022 have been considered but are not persuasive.
The applicant having maintained the prior rejections of record the examiner correspondingly incorporates the responses thereto.
The status of a related application in Japan is not determinative of patentability in the U.S.A.
The examiner notes the above cited references as combined teach the claimed composition in the claimed amounts as more fully above set forth used as a lubricating grease in the claimed method steps.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)(emphasis added by examiner). The examiner also notes:  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
The examiner notes that primary reference expressly contemplates a lithium soap (where lithium stearate is among the most well-known to those of ordinary skill in the art at the time of filing the invention).  The primary reference also expressly contemplates additives such as:  conventionally used additives for grease such as antioxidant, rust inhibitor, metal deactivator, detergent, dispersant, extreme pressure agent. antifoam, demulsified, oiliness improver, solid lubricant and the like. Auxiliary additives may be used alone or in combination in amounts such as 0.01 to 10 mass% [0030]   The secondary references are cited for the purpose of identifying conventionally used extreme pressure additives/anti wear additives species and for the species of lithium stearate.  As more fully above set forth one of ordinary skill in the art at the time of filing the invention would be motivated to add a known extreme pressure anti wear additive to a silicone containing grease composition to impart improved extreme pressure anti wear properties thereto (i.e. combining prior art elements to known methods for predictable results, etc. using a known additive for affording a reasonable expectation of success in imparting an improved property).
Applicant argues the secondary reference uses the additive species in a composition for friction reduction while the primary reference seeks a high coefficient of friction.  This is not persuasive.  The secondary references are used to identify the species of additive for the thickener and the species of additive for known extreme pressure anti wear additive.  The additives taught by the secondary references are expressly contemplated by the cited primary reference; and said secondary references are being cited for the purposes of identifying the species of known anti wear and extreme pressure additives and known thickeners.  
The examiner has considered the references as a whole including portions that would lead away from the claimed invention.  Since the secondary references are used solely to identify species of thickener and extreme pressure/anti wear additives expressly contemplated by the cited primary reference and the secondary references teach said species suitable and compatible with silicone type greases, the examiner maintains the combination of said references is proper.
For example:
Hirooka teaches the silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [0001] such as in an over running clutch [0006]  Hirooka is concerned not only with co efficient of friction but also wear characteristics.  It is for the wear characteristics that the additives of the secondary references are cited.
 JPH05132689A discloses a silicone grease composition comprising an organo poly siloxane, a thickening agent and zinc diethyldithiocarbamate exhibiting excellent extreme pressure lubricating characteristics in steel and high speed lubricating characteristics (Abstract)  E et al discloses a grease composition with low wear (Abstract) comprising any base oil [0024]  comprising a lithium soap thickener 
It is known that many additives may be multi-functional; so even if the additives were discussed to afford friction reduction in addition to their other functionality the combination for the purpose of the anti wear and extreme pressure properties remains proper, motivated, analogous etc. as more fully set forth in the above rejections.  The prior art recognizes the improvement in extreme pressure/anti wear properties in a lubricating grease with the cited additives 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues the previously cited secondary reference used to teach the dialkyl dithiocarbamate does not teach improved frictional characteristics and cannot be combined without impermissible hindsight.  Noting that the above secondary art is cited to better reflect the totality of the state of the art; the examiner notes the dimethyl dithiocarbamate additive as taught by the previously recited secondary reference is cited to prevent peeling/wear.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The applicant argues the primary reference does not teach the claimed ZnDimethylDC and argues the secondary reference is erroneously combined with the primary reference for this teaching asserting the primary reference teaches away from such an additive.  This is not persuasive.  The secondary references as now above cited teach the claimed additive used with similar lubricant compositions affording a benefit such as improved extreme pressure properties and anti wear.  The primary reference Hirooka expressly contemplates additional additives (extreme pressure, lubricants, etc.) including commonly used additives ([0030])  The reference does not teach away from using ZDDC.   The examiner maintains that citing to the secondary reference for the use of a known additive to impart a known improvement to a lubricant composition is in fact obvious.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The secondary reference which teaches a similar composition to that of the primary reference includes multiple apparatus as such the combination of references remains obvious.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The secondary reference teaches the claimed additive used with similar lubricant compositions affording a benefit such as improved peeling reduction.  The claimed ZDDC is a known additive regularly used in grease compositions including silicon base oil with lithium soap thickeners to impart improved properties as more fully above set forth.  This additive is not invented by the applicant and its use with silicon grease compositions is known.   The primary reference Hirooka expressly contemplates additional additives (extreme pressure, lubricants, etc.) including commonly used additives ([0030])  The reference does not teach away from using ZDDC.   The examiner maintains that citing to the secondary reference for the use of a known additive to impart a known improvement to a lubricant composition is in fact obvious.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The argument of unexpected and superior results is not persuasive.
Applicant argues unexpected and superior results of “high coefficient of friction” by virtue of the use of the zinc dialkyl dithiocarbamate and the absence of ZDDP.  The examiner notes the ZDDP is not required and the claimed zinc additive is taught by the secondary references.
Applicant argues the method and composition will provide a “high coefficient of friction” where “high” is not defined.   Notwithstanding same, since the reference teaches the claimed composition it will necessarily afford the same performance (at very least on overlapping ranges) as is argued.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The instant specification asserts the silicone oil provides the high friction for the clutch as it has a high coefficient of friction etc. [0031] instant specification.   Since the primary reference possess the claimed silicone oil it would be expected to possess this argued property.  Since the art as combined possess the claimed zinc dialkyl dithiocarbamate it would be expected to afford the friction properties as set fort in the instant spec. at [0032] and similarly with the lithium soap (instant spec. [0038])  The specification permits the addition of additives including oiliness improvers (i.e. lubricity additives) similar to those of all of the cited references [0042]
The argument of high vs. low coefficient of friction is not persuasive as these are relative terms esp. where no ranges are set forth.  The composition of Hirooka is suitable for use in power transmission devices and a clutch/torque limiter is encompassed therein.  In fact Hirooka teaches the silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [0001] such as in an over running clutch [0006]
Applicant argues ZDDT is an extreme pressure additive.  The instant specification recognizes the zinc dialkyl dithiocarbamate is an extreme pressure additive [0032] which applicant argues is different from an additive which increases coefficient of friction.  This is not persuasive.  Many additives are multi-functional.  The additive is present and will therefore afford all properties associated with it.
The examiner first notes that the argued unexpected result is not in fact unexpected.  
Hirooka teaches the silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [0001] such as in an over running clutch [0006]  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)
The argument of unexpected and superior results is not commensurate with the scope of the claims.  
The argument of unexpected and superior results does not have data to support same and is not commensurate with the scope of the claims.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
The data of Table 1 of the instant specification (and US PGPub [0076]) appears to show that the use of zinc dialkyldithiophosphate is what changes the argued superior results.  The cited prior art does NOT require same.  As such it should afford the argued results. 

    PNG
    media_image10.png
    301
    993
    media_image10.png
    Greyscale

The data appears to test one parameter that being the presence of  both zinc dialkyl dithiocarbamate AND ZDDP which is not required by the above cited prior art.
The data is not representative of the bottom, top above and below the claimed ranges.  Any organic thickener in a broad range with a broad number of silicone oil which may be combined with other base oils where the base oil may be of any viscosity, any ZDDP or no ZDDP  and the ZDTC in a broad range in the independent claims, etc.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)
The data to which applicant refers is not representative of the range of the claims nor the argued results:
The examiner notes the cited reference does not require ZDDP as such it should perform within the argued parameters.
The data does not vary the ZDTC range so as to support the claimed range of 7.5 to 20 mass % (i.e. no data at top bottom just above or just below).
    PNG
    media_image11.png
    368
    1254
    media_image11.png
    Greyscale

The applicant should better explain the data and how it correlates and has a nexus to the argument.  The clutch torque test appears to measure torque generation without slipping. Hirooka indicates the composition and method provides high co efficient of friction (See Tables 1 and 2)  High friction properties are improved with no decrease in wear preventive characteristics (Abstract) [0001] 
While applicant comments the melting point of the ZDTC varies with the carbon chain length the claimed dimethyl dithiocarbamate is taught by the cited prior art above (it is a conventional additive and may be commercially available) and there is no data to indicate that the difference by so much as a single carbon will materially alter the performance (esp. when no ZDDP is required).
It is unclear of the combination of the additives is necessary and/or the ratios to achieve the argued results.  Applicant has the burden of explaining the data and has not adequately explained the correlation of the data with the scope of the claims or the nexus with the argued superior property.  MPEP 716.01 (b) and 716.02(b).  To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988)
For the above reasons the rejections as above set forth are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 previously mailed.  For example:
Wright (US 3,145,175) discloses a grease comprising a organo poly siloxane base fluid blend which provide improved resistance to corrosion (C1 L10-18) and have high heat stability, water repellency low viscosity temperature characters and may be used in with metal parts to reduce the need for additional corrosion inhibitors (C1 L20-35) The organo polysiloxanes including :
C2 
    PNG
    media_image12.png
    615
    522
    media_image12.png
    Greyscale
(where n overlaps instant a)  The composition ,ay comprise a thickening agent such as lithium hydroxy stearate (C3 L49-50)  The composition may further comprise additional additives (C5 L30-45)
Mikami et al (US 2008/0196995) discloses a grease for a one way clutch apparatus (Abstract)  The grease is suitable for fan coupling apparatus, alternator to efficiently utilize rotational torque of an engine through a one way clutch [0021] the base oil of the grease may comprise silicone oil [0101] [0121] silicone oil provides a favorable result [0160] 
Toya et al (US 4,728,450) discloses a torque grease comprising a base oil comprising:


    PNG
    media_image13.png
    277
    498
    media_image13.png
    Greyscale

Iso (US 6,352,961) discloses a grease composition with peel resistance and lubricity comprising base oil, extender, inorganic filler and zinc dithiocarbamate (Abstract) the filler includes metal oxides (C2 L60-65) and solid lubricants as fillers (C3 L5-10) The zinc dithiocarbamate includes zinc dimethyl dithiocarbamate (C4 L18-23) in amounts such as 0.05 to 10 wt.% (C4 L28-35 overlapping the instantly claimed range of claim 10 of 7.5 to 20 mass %)   The zinc dithiocarbamate enhances the effect of preventing peeling.  (C3 L65-68) and may be commercially available (C4 L30-35)  The composition comprises an extender includes lithium soaps (C4 L47-55) in amounts such as 9-38 wt.% (C7 L1-10)  The base oils include synthetic base oils such as silicone oil (C7 L63-68) the grease may be used in engine auxiliary machinery such as a solenoid clutch, an inter pulley, a fan motor an alternator (Claim 15 of reference) rolling bearings (C13 L12-10)
Tanaka et al (US 2011/0160105) discloses a grease comparison comprising a base oil and  thickener of a metal salt of a fatty acid (Abstract) the metal including lithium and the fatty acid including stearic acid [0030][0032] (i.e. lithium stearate) in amounts such as 0.1 to 10 % [0033]further comprising oiliness agents, extreme pressure additives, and anti-wear additives such as sulfurized zinc dialkyl dithiocarbonate [0037] and a base oil which may be any base oil including synthetic oils [0016] including silicone oils [0021] and is suitable for use in power transmissions [0003]
Mikami (US 2009/0124400) discloses a transmission apparatus with a one way clutch with excellent wear and resistance to heat and wear comprising grease(Abstract)  The grease comprises ZnDTC (Abstract) in amounts such as 0.01 to 15 wt.% [0017] which provides a wear preventing effect for a long time. [0017]

    PNG
    media_image14.png
    397
    562
    media_image14.png
    Greyscale
(including dimethyl)  Thickeners include lithium soaps [0037] 







THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771